 



Exhibit 10.3
Execution Version
SEQUOIA MORTGAGE TRUST 2006-1 MORTGAGE PASS-THROUGH CERTIFICATES
MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
Between
RWT HOLDINGS, INC.
and
SEQUOIA RESIDENTIAL FUNDING, INC.
dated as of August 1, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE Section 1.  
Representations and Warranties of RWT and Sequoia
    1      
 
        Section 2.  
Additional Representations, Warranties and Agreements of RWT
    1      
 
        Section 3.  
Conveyance of Mortgage Loans.
    2      
 
        Section 4.  
Intention of Parties.
    3      
 
        Section 5.  
Termination
    3      
 
        Section 6.  
Miscellaneous
    4  

i



--------------------------------------------------------------------------------



 



MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
     This Mortgage Loan Purchase and Sale Agreement (the “Agreement”) is made as
of August 1, 2006, by and between RWT Holdings, Inc., a Delaware corporation
(“RWT”) and Sequoia Residential Funding, Inc., a Delaware corporation
(“Sequoia”).
     WHEREAS, the parties hereto desire to provide for the purchase and sale of
the Mortgage Loans (the “Mortgage Loans”) on the Closing Date (as defined in the
Pooling and Servicing Agreement, dated as of August 1, 2006 (the “Pooling and
Servicing Agreement”) by and among Sequoia, as depositor, HSBC Bank USA,
National Association, as trustee (the “Trustee”), and Wells Fargo Bank, N. A.,
as master servicer and securities administrator, and acknowledged by RWT, as
seller, in accordance with the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, the parties in consideration of good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, hereby agree as follows:
     Section 1. Representations and Warranties of RWT and Sequoia. RWT and
Sequoia, each as to itself and not the other, hereby represents, warrants and
agrees for the benefit of the other party that:
     (a) Authorization. The execution, delivery and performance of this
Agreement by it are within its respective powers and have been duly authorized
by all necessary action on its part.
     (b) No Conflict. The execution, delivery and performance of this Agreement
will not violate or conflict with (i) its charter or bylaws, (ii) any resolution
or other corporate action by it, or (iii) any decisions, statutes, ordinances,
rulings, directions, rules, regulations, orders, writs, decrees, injunctions,
permits, certificates or other requirements of any court or other governmental
or public authority in any way applicable to or binding upon it, and will not
result in or require the creation, except as provided in or contemplated by this
Agreement, of any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind upon the Mortgage Loans.
     (c) Binding Obligation. This Agreement has been duly executed by it and is
its legally valid and binding obligation, enforceable against it in accordance
with this Agreement’s terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general principles of equity.
     Section 2. Additional Representations, Warranties and Agreements of RWT.
     (a) RWT represents and warrants to, and agrees with, Sequoia that (i) on
the Closing Date, RWT will have good, valid and marketable title to the Mortgage
Loans that are identified in Schedule A to the Pooling and Servicing Agreement
and the contractual rights with respect to the Mortgage Loans under each of the
Purchase Agreements and the Servicing Agreements, (as modified by the related
Acknowledgements, collectively referred to herein as the “Purchase and Servicing
Agreements”), in each case free and clear of all liens, mortgages, deeds of
trust, pledges, security interests, charges, encumbrances or other claims; and
(ii) upon transfer to

 



--------------------------------------------------------------------------------



 



Sequoia, Sequoia will receive good, valid and marketable title to all of the
Mortgage Loans and will receive all of RWT’s contractual rights and obligations
under each such Purchase and Servicing Agreements, in each case free and clear
of any liens, mortgages, deeds of trust, pledges, security interests, charges,
encumbrances or other claims.
     (b) RWT hereby makes the representations and warranties as to the Mortgage
Loans set forth in Schedule A to this Agreement, for the benefit of Sequoia and
the Trustee.
     (c) RWT hereby agrees that it will comply with the provisions of
Section 2.04 of the Pooling and Servicing Agreement in respect of a breach of
any of the representations and warranties set forth in this Section 2.
     (d) RWT hereby represents and warrants for the benefit of Sequoia and the
Trustee: (i) this Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Mortgage Loans in favor of Sequoia, which
security interest is prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from RWT; (ii) the Mortgage Loans constitute
“instruments” within the meaning of the applicable UCC; (iii) RWT, immediately
prior to its transfer of Mortgage Loans under this Agreement, will own and have
good, valid and marketable title to the Mortgage Loans free and clear of any
Lien, claim or encumbrance of any Person; (iv) RWT has received all consents and
approvals required by the terms of the Mortgage Loans to the sale of the
Mortgage Loans hereunder to Sequoia; (v) all original executed copies of each
Mortgage Note that constitute or evidence the Mortgage Loans have been delivered
to the applicable Custodian; (vi) RWT has received a written acknowledgment from
the applicable Custodian that such Custodian is holding the Mortgage Notes that
constitute or evidence the Mortgage Loans solely on behalf and for the benefit
of Sequoia; (vii) other than the security interest granted to Sequoia pursuant
to this Agreement and security interests granted to lenders which will be
automatically released at the Closing, RWT has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Mortgage Loans;
RWT has not authorized the filing of and is not aware of any financing
statements against it that include a description of collateral covering the
Mortgage Loans other than any financing statement relating to the security
interest granted to Sequoia hereunder or that will be automatically released
upon the sales to Sequoia; (viii) RWT is not aware of any judgment or tax lien
filing against itself; and (ix) none of the Mortgage Notes that constitute or
evidence the Mortgage Loans have any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than
Sequoia.
     Section 3. Conveyance of Mortgage Loans.
     (a) Mortgage Loans. RWT, concurrently with the execution and delivery
hereof, hereby sells, transfers, assigns, sets over and otherwise conveys to
Sequoia, without recourse, all of RWT’s right, title and interest in and to
(i) the Mortgage Loans, including the related Mortgage Documents and all
interest and principal received or receivable by RWT on or with respect to the
Mortgage Loans after the Cut-off Date and all interest and principal payments on
the Mortgage Loans received prior to the Cut-off Date in respect of installments
of interest and principal due thereafter, but not including payments of interest
and principal due and payable on the Mortgage Loans on or before the Cut-off
Date, and all other proceeds received in respect of such Mortgage Loans,
(ii) RWT’s rights and obligations under the Purchase Agreements and the
Servicing Agreements with respect to the Mortgage Loans, as modified by the
related Acknowledgements, (iii) the Insurance Policies with respect to the
Mortgage Loans, (iv) all cash, instruments or other property held or required to
be deposited in the Collection Accounts and the

2



--------------------------------------------------------------------------------



 



Distribution Account, and (v) all proceeds of the conversion, voluntary or
involuntary, of any of the foregoing into cash or other liquid assets,
including, without limitation, all Insurance Proceeds, Liquidation Proceeds and
condemnation awards.
     On or prior to the Closing Date, RWT shall deliver to Sequoia or, at
Sequoia’s direction, to the applicable Custodian, the Trustee’s Mortgage File
for each Mortgage Loan in the manner set forth in Section 2 of the Custody
Agreement. Release of the Trustee’s Mortgage Files on the Closing Date shall be
made against payment by Sequoia of the purchase price for the Mortgage Loans and
related assets, which shall be a combination of credit for an additional capital
contribution and cash wired to RWT’s account. The amount of the purchase price
payable by Sequoia shall be set forth in writing in a separate letter.
     (b) Defective Mortgage Loans. If any Mortgage Loan is required to be
repurchased due to defective or missing documentation pursuant to Section 2.04
of the Pooling and Servicing Agreement, RWT shall, at its option, either
(a) repurchase or cause the applicable seller of such Mortgage Loan to RWT to
repurchase such Mortgage Loan at the Purchase Price, or (b) provide or cause the
applicable seller of such Mortgage Loan to RWT to provide a Replacement Mortgage
Loan, subject to the terms and conditions of the Pooling and Servicing
Agreement.
     Section 4. Intention of Parties. It is the express intent of the parties
hereto that (without addressing characterization for GAAP purposes) the
conveyance of the Mortgage Loans by RWT to Sequoia be construed as, an absolute
sale thereof. It is, further, not the intention of the parties that such
conveyance be deemed a pledge thereof. However, in the event that,
notwithstanding the intent of the parties, such assets are held to be the
property of the assigning party, or if for any other reason this Agreement is
held or deemed to create a security interest in the Mortgage Loans, then
(i) this Agreement shall be deemed to be a security agreement within the meaning
of the Uniform Commercial Code of the State of New York and (ii) the conveyance
provided for in this Agreement shall be deemed to be an assignment and a grant
by RWT to Sequoia of a security interest in all of the assets described in such
conveyances, whether now owned or hereafter acquired.
     RWT and Sequoia shall, to the extent consistent with this Agreement, take
such actions as may be necessary to ensure that, if this Agreement were deemed
to create a security interest in the Mortgage Loans, such security interest
would be deemed to be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement. RWT shall arrange for filing any Uniform Commercial Code continuation
statements in connection with any security interest granted or assigned
hereunder.
     Section 5. Termination.
     (a) Sequoia may terminate this Agreement, by notice to RWT, at any time at
or prior to the Closing Date:
     (i) if the Underwriting Agreement is terminated by the Underwriters
pursuant to the terms of the Underwriting Agreement or if the Underwriters do
not complete the transactions contemplated by the Underwriting Agreement as the
result of the failure of any condition set forth therein or if there has been,
since the time of execution of this Agreement or since the respective dates as
of which information is given in the Prospectus or Prospectus Supplement, any
material adverse change in the financial

3



--------------------------------------------------------------------------------



 



condition,earnings, business affairs or business prospects of RWT, whether or
not arising in the ordinary course of business, or
     (ii) if there has occurred any material adverse change in the financial
markets in the United States, any outbreak of hostilities or escalation thereof
or other calamity or crisis or any change or development involving a prospective
change in national or international political, financial or economic conditions,
in each case the effect of which is such as to make it, in the judgment of the
Underwriters, impracticable to market the Certificates or to enforce contracts
for the sale of the Certificates, or
     (iii) if a banking moratorium has been declared by either Federal or New
York authorities.
     (b) This Agreement shall terminate automatically without any required
notice or other action by any party hereto if the Closing Date for the issuance
of the Certificates has not occurred by September 15, 2006.
     (c) Notwithstanding any termination of this Agreement or the completion of
all sales contemplated hereby, the representations, warranties and agreements in
Sections 1 and 2 hereof shall survive and remain in full force and effect.
     Section 6. Miscellaneous.
     (a) Amendments, Etc. No rescission, modification, amendment, supplement or
change of this Agreement shall be valid or effective unless in writing and
signed by all of the parties to this Agreement. No amendment of this Agreement
may modify or waive the representations, warranties and agreements set forth in
Sections 1 and 2 hereof.
     (b) Binding Upon Successors, Etc. This Agreement shall bind and inure to
the benefit of and be enforceable by RWT and Sequoia, and the respective
successors and assigns thereof. The parties hereto acknowledge that Sequoia is
acquiring the Mortgage Loans for the purpose of pledging, transferring,
assigning, setting over and otherwise conveying them to the Trustee, pursuant to
the Pooling and Servicing Agreement for inclusion in the Trust Fund. As an
inducement to Sequoia to purchase the Mortgage Loans, RWT acknowledges and
consents to the assignment to the Trustee by Sequoia of all of Sequoia’s rights
against RWT hereunder in respect of the Mortgage Loans sold to Sequoia and that
the enforcement or exercise of any right or remedy against RWT hereunder by the
Trustee or to the extent permitted under the Pooling and Servicing Agreement
shall have the same force and effect as if enforced and exercised by Sequoia
directly.
     (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     (d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (e) Headings. The headings of the several parts of this Agreement are
inserted for convenience of reference and are not intended to be a part of or
affect the meaning or interpretation of this Agreement.

4



--------------------------------------------------------------------------------



 



     (f) Definitions. Capitalized terms not otherwise defined herein have the
meanings ascribed to such terms in the Pooling and Servicing Agreement.
     (g) Nonpetition Covenant. Until one year plus one day shall have elapsed
since the termination of the Pooling and Servicing Agreement in accordance with
its terms, neither RWT nor any assignee of RWT shall petition or otherwise
invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against Sequoia under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of Sequoia
or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of Sequoia.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party has caused this Mortgage Loan Purchase and
Sale Agreement to be executed by its duly authorized officer or officers as of
the day and year first above written.
     RWT HOLDINGS, INC.

             
 
  By:
Name:   /s/ John Isbrandtsen
 
   
 
  Title:  
 
   
 
     
 
   
 
                SEQUOIA RESIDENTIAL FUNDING, INC.    
 
           
 
  By:
Name:   /s/ John Isbrandtsen
 
   
 
  Title:  
 
   
 
     
 
   

6



--------------------------------------------------------------------------------



 



SCHEDULE A
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
OF THE SELLER
PLEDGED MORTGAGE RERESENTATIONS AND WARRANTIES
ON LOANS PURCHASED DIRECTLY FROM ORIGINATORS

I.   Mortgage Loans Purchased under the Master Mortgage Loan Sale & Servicing
Agreement, dated as of July 1, 2006 between RWT Holdings, Inc. (“RWT Holdings”)
and ABN AMRO Mortgage Group, Inc. (the “Seller/Servicer”) (the “ABN AMRO-RWT
Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the ABN AMRO-RWT
Agreement.
          ( a ) The information set forth in the Mortgage Loan Schedule,
including any diskette or other related data tape sent to Purchaser is true and
correct in all material respects and the information provided to the rating
agencies, including the loan level detail, is true and correct according to the
rating agency requirements.
          ( b ) There are no delinquent taxes, ground rents, governmental
assessments, leasehold payments or other outstanding charges affecting the lien
priority of the related Mortgage.
          ( c ) The terms of the Mortgage Note and the Mortgage have not been
waived, altered or modified in any respect, except by written instruments, and
the Mortgage has been recorded or sent for recording, if necessary to maintain
the lien priority of the Mortgage. The substance of any such waiver, alteration
or modification has been approved by the insurer under the Primary Mortgage
Insurance Policy, if any, the title insurer, to the extent required by the
related policy and is reflected on the Mortgage Loan Schedule.
          ( d ) No event has occurred which would give Mortgagor any right of
rescission, set-off, or defense of usury, nor will the operation of any of the
terms of the Mortgage Note and the Mortgage, or the exercise of any right
thereunder, render either the Mortgage Note or the Mortgage unenforceable in
whole or in part (except as enforceability may be limited by bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization, or other
similar laws affecting the enforcement of the rights of creditors and by general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law) or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto and the Mortgagor
was not a debtor in any state or federal bankruptcy or insolvency proceedings
and the time the Mortgage Loan was originated.
          ( e ) All buildings upon the Mortgaged Property are insured by a
Qualified Insurer against loss by fire, hazards of extended coverage and such
other hazards as are customary in the area where the Mortgaged Property is
located, pursuant to insurance policies conforming to the requirements of
Section 11.10 of this Agreement. All such insurance policies

7



--------------------------------------------------------------------------------



 




contain a standard mortgagee clause naming Seller or the originator of the
Mortgage Loan, and its successors and assigns, as mortgagee. If the Mortgaged
Property is in an area identified on a flood hazard map or flood insurance rate
map issued by the Federal Emergency Management Agency as a special flood hazard
area (and such flood insurance has been made available), a flood insurance
policy meeting the requirements of the current guidelines of the National Flood
Insurance Program is in effect and such policy conforms to the Agency
Guidelines. The Mortgage obligates the Mortgagor thereunder to maintain all such
insurance at the Mortgagor’s cost and expense and, on the Mortgagor’s failure to
do so, authorizes the holder of the Mortgage to maintain such insurance at
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor.
                    ( f ) Seller has complied with all requirements of federal
law, and, to the extent not preempted thereby, state or local law applicable to
the origination or servicing of the Mortgage Loan, including, without
limitation, fair housing, usury, truth in lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity, or disclosure
laws. No Mortgage Loan is (a) subject to the provisions of the Homeownership and
Equity Protection Act of 1994 as amended (“HOEPA”), (b) a “high cost” mortgage
loan, “covered” mortgage loan, “high risk home” mortgage loan, or “predatory”
mortgage loan or any comparable term, no matter how defined under any federal,
state or local law, (c) subject to any comparable federal, state or local
statutes or regulations, or any other statute or regulation providing for
heightened regulatory scrutiny or assignee liability to holders of such mortgage
loans, or (d) a High Cost Loan or Covered Loan, as applicable (as such terms are
defined in the current Standard & Poor’s LEVELS Glossary Revised, Appendix E).
With respect to each Mortgage Loan, Seller has complied with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 (collectively, the “Anti-Money Laundering Laws”).The
origination, servicing and collection practices with respect to each Mortgage
Note and Mortgage have been legal and in accordance with applicable laws and
regulations, and in all material respects in accordance with Customary Servicing
Procedures.
          ( g ) The Mortgage has not been satisfied, canceled, or rescinded, or,
in the case of a First Lien Mortgage, subordinated, and the Mortgaged Property
has not been fully released from the lien of the Mortgage, nor has any
instrument been executed that would effect any such satisfaction, cancellation,
rescission, release, or, in the case of a First Lien Mortgage, subordination.
          ( h ) If the Mortgage Loan is a First Lien Mortgage Loan, the Mortgage
is a valid, existing and enforceable First Lien Mortgage on the Mortgaged
Property, including all improvements on the Mortgaged Property, except as
enforceability may be limited by bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization, or other similar laws affecting the
enforcement of the rights of creditors and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law, and subject
only to (i) the lien of current real property taxes and assessments not yet due
and payable, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions which do not materially affect
adversely the Appraised Value of the Mortgaged Property, and (iii) other matters
to which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property
          (i) If the Mortgage Loan is a Second Lien Mortgage Loan, the Mortgage
is a valid, existing and enforceable Second Lien Mortgage on the Mortgaged
Property, including all

8



--------------------------------------------------------------------------------



 



improvements on the Mortgaged Property, except as enforceability may be limited
by bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, or other similar laws affecting the enforcement of the rights of
creditors and by general principles of equity, whether enforcement is sought in
a proceeding in equity or at law, and subject only to (i) the First Lien
Mortgage, (ii) the lien of current real property taxes and assessments not yet
due and payable, (iii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions which do not materially affect
adversely the Appraised Value of the Mortgaged Property, and (iv) other matters
to which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property.
          (j) The Mortgage Note and the related Mortgage are genuine and each is
the legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as enforceability may be limited by
(i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law.
          (k) All parties to the Mortgage Note and the Mortgage had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage, and the Mortgage Note and the Mortgage have been duly and
properly executed by such parties.
          (l) The proceeds of the Mortgage Loan have been fully disbursed to or
for the account of the Mortgagor, and there is no obligation for the Mortgagee
to advance additional funds thereunder.
          (m) If required by the Underwriting Guidelines, the Mortgage Loan is
covered by an ALTA lender’s title insurance policy or other form of title
insurance policy acceptable to the Agency, issued by a title insurer acceptable
to the Agency and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring (subject to the exceptions contained in
paragraph (h) (i) (ii) and (iii) above for First Lien Mortgage Loans and in
paragraph (i)(i), (ii), (iii) and (iv) above for Second Lien Mortgage Loans) the
originator and its successors and assigns as to the first or second mortgage
lien priority, as applicable, in the original principal amount of the Mortgage
Loan. Seller is the insured under such lender’s title insurance policy, and such
lender’s title insurance policy is in full force and effect and will be in full
force and effect upon the related Closing Date. No claims have been made under
such lender’s title insurance policy, and Seller has not done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy.
          (n) There is no default or event of acceleration existing under the
Mortgage or the Mortgage Note, and Seller has not waived any default or event of
acceleration. With respect to each Second Lien Mortgage Loan, as of the related
Closing Date, (i) the First Lien Mortgage Loan is in full force and effect,
(ii) Seller has not received any notice of default under the First Lien Mortgage
Loan or its related First Lien Mortgage which has not been cured, and
(iii) Seller has not waived any default or event of acceleration with respect
thereto.
          (o) The Mortgage Loan was either (A) originated by (i) a savings and
loan association, savings bank, commercial bank, credit union, insurance
company, or similar banking institution which is supervised and examined by a
federal or state authority, or (ii) a Mortgagee approved by the Secretary of
Housing and Urban Development pursuant to sections 203 and 211

9



--------------------------------------------------------------------------------



 



of the National Housing Act; or (B) originated and underwritten by an entity
employing underwriting standards consistent with the underwriting standards of
an institution described in (A)(i) or (A)(ii) above.
          (p) Unless otherwise disclosed on the Mortgage Loan Schedule, the
Mortgage Loan has an original term to maturity of not more than 30 years, with
interest payable in arrears on the first day of each month. The Mortgage Note
evidencing a Fixed Rate Mortgage Loan requires a monthly payment which is
sufficient to fully amortize the unpaid principal balance over the remaining
term and to pay interest at the related Mortgage Interest Rate. The Mortgage
Note evidencing an Adjustable Rate Mortgage Loan requires a Monthly Payment that
is sufficient (after the IO Conversion Date with respect to an IO Mortgage Loan)
(i) during the period prior to the first adjustment to the Mortgage Interest
Rate, to amortize the original principal balance fully over the remaining term
thereof and to pay interest at the related Mortgage Interest Rate, and
(ii) during the period following each Adjustment Date, to amortize the
outstanding principal balance fully as of the first day of such period over the
then remaining term of such Mortgage Note and to pay interest at the related
Mortgage Interest Rate. In any case, no Mortgage Loan contains terms or
provisions which would result in negative amortization. Payments of principal
and/or interest on the Mortgage Loan commenced no more than sixty (60) days
after the funds were disbursed in connection with the Mortgage Loan.
          (q) There is no proceeding pending or, to Seller’s knowledge,
threatened for the total or partial condemnation of the Mortgaged Property, and
such property is in good repair and is undamaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado or other casualty, so as to materially
affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended.
                    (r) The Mortgage and related Mortgage Note contain customary
and enforceable provisions such as to render the rights and remedies of the
holder thereof adequate for the realization against the Mortgaged Property of
the benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, or (ii) otherwise by
judicial foreclosure, except as enforceability may be limited by bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization, or other
similar laws affecting the enforcement of the rights of creditors and by general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law. Following the date of origination of the Mortgage Loan, the Mortgaged
Property has not been subject to any bankruptcy proceeding or foreclosure
proceeding and the Mortgagor has not filed for protection under applicable
bankruptcy laws. Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
(s) The Mortgage Note and Mortgage are on forms acceptable to the Agency.
(t) The Mortgage Note is not and has not been secured by any collateral except
the lien of the corresponding Mortgage on the Mortgaged Property.
               (u) The Mortgage File contains an appraisal of the related
Mortgaged Property signed prior to the final approval of the Mortgage Loan
application by a Qualified Appraiser and the appraisal and appraiser both
satisfy the requirements of the Agency and Title XI of FIRREA and the
regulations promulgated thereunder, if applicable, all as in effect on the date
the Mortgage Loan was originated. The appraisal is in a form acceptable to the
Agency;

10



--------------------------------------------------------------------------------



 



          (v) If the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by Purchaser to the trustee under the deed of trust,
except in connection with a trustee’s sale after default by the Mortgagor.
          (w) The Mortgage Loan is not a graduated payment mortgage loan or
buydown loan, and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.
          (x) All material disclosures required by applicable law with respect
to the making of mortgage loans of the same type as the Mortgage Loan have been
made, including rescission materials required by applicable law if the Mortgage
Loan is a Refinanced Mortgage Loan.
          (y) Each Conventional First Lien Mortgage Loan that had a LTV at
origination in excess of 80% will be subject to a Primary Mortgage Insurance
Policy, issued by a Qualified Insurer, in at least such amount as is required by
the Agency. All provisions of such Primary Mortgage Insurance Policy have been
and are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. Any First Lien Mortgage Loan subject to
any such Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain such insurance and to pay all premiums and charges in connection
therewith unless terminable in accordance with the Agency Guidelines or
applicable law.
          (z) The Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located.
          (aa) All payments required to be made prior to the related Cut-off
Date for the Mortgage Loan under the terms of the Mortgage Note have been made.
          (bb) All escrow deposits and Escrow Payments, if any, are in the
possession of, or under the control of, Seller and have been handled in
accordance with the Real Estate Settlement Procedures Act (“RESPA”). If such
Mortgage Loan provides that the interest rate on the principal balance of the
Mortgage Note may be adjusted, all of the terms of the Mortgage Note pertaining
to interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance are enforceable (except as enforceability may be
limited by bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, or other similar laws affecting the enforcement of the rights of
creditors and by general principles of equity, whether enforcement is sought in
a proceeding in equity or at law), and all such adjustments have been properly
made, including any required notices, and such adjustments do not and will not
affect the priority of the Mortgage lien. No payment with respect to the
Mortgage Loan has been delinquent during the preceding twelve-month period;
          (cc) Immediately prior to the payment of the Purchase Price, Seller
was the sole owner and holder of the Mortgage Loan. The Mortgage Loan was not
assigned or pledged by Seller and Seller had good and marketable title thereto,
and Seller had full right to transfer and sell the Mortgage Loan to Purchaser
free and clear of any encumbrance, participation interest, lien, equity, pledge,
claim or security interest and had full right and authority, subject to no
interest or participation in, or agreement with, any other party to sell or
otherwise transfer the Mortgage Loan.

11



--------------------------------------------------------------------------------



 



          (dd) The Mortgage Loan compiles with all the terms conditions and
requirements of the Underwriting Guidelines in effect at the time of origination
with exceptions thereto exercised in a reasonable manner.
          (ee) With respect to Mortgage Loans that are secured by a leasehold
estate, the lease is valid, in full force and effect, and conforms to the Agency
Guidelines for leasehold estates.
          (ff) No fraud, nor any material misrepresentation, error, omission, or
negligence, has taken place on the part of Seller or the Mortgagor any other
Person involved in the origination of the Mortgage Loan.
                    (gg) The Mortgaged Property is located in the state
identified in the Mortgage Loan Schedule and consists of a parcel of real
property with a detached single family residence or a two-to-four-family
dwelling erected thereon, or an individual condominium unit, or an individual
unit in a planned unit development; provided, however, that any condominium
project or planned unit development conforms with the Underwriting Guidelines
regarding such dwellings, and no residence or dwelling is a mobile home or a
manufactured housing unit that is not permanently attached to its foundation. As
of the date of origination, no portion of the Mortgaged Property was used for
commercial purposes, and, since the date of origination no portion of the
Mortgaged Property has been used for commercial purposes;
          (hh) Seller used no adverse selection procedures in selecting the
Mortgage Loan from among the residential mortgage loans owned by it which were
available for inclusion in the Mortgage Loans.
          (ii) Seller has delivered to Purchaser or Purchaser’s designee the
Mortgage Loan Documents and the Mortgage File for each Mortgage Loan as required
by this Agreement and/or the Commitment Letter.
                    (jj) All improvements subject to the Mortgage which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property (and wholly within the project with respect to a condominium unit) and
no improvements on adjoining properties encroach upon the Mortgaged Property
except those which are insured against by the title insurance policy referred to
in clause (m) above and all improvements on the property comply with all
applicable zoning and subdivision laws and ordinances.
          (kk) All parties which have had any interest in the Mortgage, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) (A) in compliance with any
and all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state.
          (ll) As of the related Closing Date, the Mortgaged Property is
lawfully occupied under applicable law, and all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities.

12



--------------------------------------------------------------------------------



 



               (mm) If the Mortgaged Property is a condominium unit or a planned
unit development (other than a de minimis planned unit development), or stock in
a cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of the Agency.
               (nn) There is no pending action or proceeding directly involving
the Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; to Seller’s knowledge, there is no violation of any
environmental law, rule or regulation with respect to the Mortgaged Property;
and nothing further remains to be done to satisfy in full all requirements of
each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property.
                    (oo) The Mortgagor has not notified Seller requesting relief
under the Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and
Sailors’ Civil Relief Act of 1940, and Seller has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act.
               (pp). There are no mechanics’ or similar liens or claims filed
for work, labor or material (and no rights are outstanding that under law could
give rise to such a lien) affecting the related Mortgage Property which are or
may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage.
          (qq) As of the related Closing Date, the Mortgage Loan was not in
construction or rehabilitation status or has facilitated the trade-in or
exchange of a Mortgaged Property.
               (rr) No action has been taken or failed to be taken by Seller on
or prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to
the Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of Seller, or for any other reason under such coverage.
                    (ss) With respect to any broker fees collected and paid on
the Mortgage Loan, all broker fees have been properly assessed to the Mortgagor
and no claims will arise as to broker fees that are double charged and for which
the Mortgagor would be entitled to reimbursement.
                    (tt) To Seller’s knowledge, there does not exist on the
related Mortgage Property any hazardous substances, hazardous wastes or solid
wastes, as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation; provided
however, that commonly used household items shall not constitute “hazardous
substances” for purposes of this subsection.
               (uu) The Mortgage Loan did not have a Loan-to-Value Ratio at the
time of origination of more than 95%.

13



--------------------------------------------------------------------------------



 



               (vv) None of the proceeds of the Mortgage Loan were used to
finance single-premium credit insurance policies.
                    (xx) Unless set forth on the Mortgage Loan Schedule, the
Mortgage Loan is not a balloon loan.
                    (yy) With respect to the Mortgage Loan, Seller has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations.
          (zz) No Mortgage Loan was originated on or after October 1, 2002 and
prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act, which
became effective October 1, 2002.
          (aaa) No Mortgage Loan contains prepayment penalties that extend
beyond five years after the date of origination.

14



--------------------------------------------------------------------------------



 



II.   With respect to Mortgage Loans purchased under the Mortgage Loan Purchase
and Servicing Agreement, dated as of April 1, 1998 (the “Mortgage Loan Purchase
and Servicing Agreement”), as amended by the Amendment Number One to such
agreement dated February 27, 2004 (the “Amendment Number One,” together with the
Mortgage Loan Purchase and Servicing Agreement the “Agreement”)) and the
Amendment Reg AB to the Agreement dated as of August 1, 2006 (the “Reg AB
Amendment,” and together with the Mortgage Loan Purchase and Servicing Agreement
and the Amendment Number One, the “Purchase and Servicing Agreement”), between
Countrywide Home Loans, Inc. (“Countrywide”) and RWT Holdings.

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Purchase and
Servicing Agreement.
          (a) Mortgage Loan Schedule. The information contained in the Mortgage
Loan Schedule is complete, true and correct in all material respects and the
information provided to the rating agencies, including the loan level detail, is
true and correct according to the rating agency requirements;
          (b) No Delinquencies or Advances. All payments required to be made
prior to the related Cut-off Date for such Mortgage Loan under the terms of the
Mortgage Note have been made; RWT Holdings has not advanced funds, or induced,
solicited or knowingly received any advance of funds from a party other than the
owner of the Mortgaged Property subject to the Mortgage, directly or indirectly,
for the payment of any amount required by the Mortgage Loan; and there has been
no delinquency of thirty (30) days or more in any payment by the Mortgagor
thereunder during the last twelve (12) months;
          (c) Taxes, Assessments, Insurance Premiums and Other Charges. RWT
Holdings has no knowledge of any delinquent taxes, ground rents, water charges,
sewer rents, assessments, insurance premiums, leasehold payments, including
assessments payable in future installments or other outstanding charges
affecting the related Mortgaged Property;
          (d) No Modifications. The terms of the Mortgage Note and the Mortgage
have not been impaired, waived, altered or modified in any respect, except by
written instruments that have been or will be recorded, if necessary to protect
the interests of Purchaser, and that have been or will be delivered to
Purchaser, all in accordance with the Purchase and Servicing Agreement. The
substance of any such waiver, alteration or modification has been approved by
the primary mortgage guaranty insurer, if any, and by the title insurer, to the
extent required by the related policy and its terms are reflected on the
Mortgage Loan Schedule. No Mortgagor has been released, in whole or in part,
except in connection with an assumption agreement approved by the primary
mortgage insurer, if any, and the title insurer, to the extent required by the
policy, and which assumption agreement is part of the Collateral File and the
terms of which are reflected in the Mortgage Loan Schedule if executed prior to
the Closing Date;
          (e) No Defenses. The Mortgage Note and the Mortgage are not subject to
any right of rescission, set-off, counterclaim or defense, including the defense
of usury, nor will the operation of any of the terms of the Mortgage Note and
the Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of

15



--------------------------------------------------------------------------------



 




rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto;
          (f) Hazard and Flood Insurance. All buildings upon the Mortgaged
Property are insured by an insurer acceptable to an Agency against loss by fire,
hazards of extended coverage and such other hazards as are customary in the area
where the Mortgaged Property is located, and such insurer is licensed to do
business in the state where the Mortgaged Property is located. All such
insurance policies contain a standard mortgagee clause naming Countrywide, its
successors and assigns as mortgagee, and all premiums thereon have been paid.
If, upon the origination of the Mortgage Loan, the Mortgaged Property was, or
was subsequently deemed to be, in an area identified in the Federal Register by
the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available), a flood insurance policy that
meets the requirements of the current guidelines of the Federal Insurance
Administration (or any successor thereto) and conforms to the requirements of an
Agency is in effect. The Mortgage obligates the Mortgagor thereunder to maintain
all such insurance at the Mortgagor’s expense and, upon the failure of the
Mortgagor to do so, the holder of the Mortgage is authorized to maintain such
insurance at the Mortgagor’s expense and to seek reimbursement therefor from the
Mortgagor;
          (g) Compliance with Applicable Law. Each Mortgage Loan at the time of
origination complied in all material respects with applicable state and federal
laws including truth in lending, real estate settlement procedures, consumer
credit protection, equal credit opportunity and disclosure laws applicable to
the Mortgage Loan;
          (h) No Release of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated, or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission;
          (i) Enforceability of Mortgage Documents. The Mortgage Note and the
related Mortgage are genuine and each is the legal, valid and binding obligation
of the maker thereof, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or similar laws;
          (j) Validity of Mortgage. The Mortgage is a valid, existing and
enforceable first lien on the Mortgaged Property, including all improvements on
the Mortgaged Property, subject only to (i) the lien of current real property
taxes and assessments not yet due and payable; (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of public record as of
the date of recording that are acceptable to mortgage lending institutions
generally and specifically referred to in lender’s title insurance policy
delivered to the originator of the Mortgage Loan and that do not adversely
affect the Appraised Value (as evidenced by an appraisal referred to in such
definition) of the Mortgaged Property; and (iii) other matters to which like
properties are commonly subject that do not materially interfere with the
benefits of the security intended to be provided by the Mortgage or the use,
enjoyment, value or marketability of the related Mortgaged Property;
          (k) Binding Obligation. The Mortgage Note and the related Mortgage are
genuine and each is the legal, valid and binding obligation of the maker
thereof, enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, or reorganization;

16



--------------------------------------------------------------------------------



 



          (l) Legal Capacity. All parties to the Mortgage Note and the Mortgage
had legal capacity to enter into the Mortgage Loan and to execute and deliver
the Mortgage Note and the Mortgage, and the Mortgage Note and the Mortgage have
been duly and properly executed by such parties;
          (m) Disbursements of Proceeds. The proceeds of the Mortgage Loan have
been fully disbursed, and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvement and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and recording the Mortgage were paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;
          (n) Sole Owner. RWT Holdings is the sole owner and holder of the
Mortgage Loan. The Mortgage Loan is not assigned or pledged, and RWT Holdings
has good and marketable title thereto, and has full right to transfer and sell
the Mortgage Loan to Purchaser free and clear of any encumbrance, equity, lien,
pledge, charge, claim or security interest not specifically set forth in the
related Mortgage Loan Schedule and has full right and authority subject to no
interest or participation of, or agreement with, any other party, to sell and
assign each Mortgage Loan pursuant to the terms of the Purchase and Servicing
Agreement;
          (o) Interested Parties. All parties that have had any interest in the
Mortgage, whether as mortgagee, assignee, pledgee or otherwise, are (or, during
the period in which they held and disposed of such interest, were) (a) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgage Property is located, and (b)(i) organized under the
laws of such state,
          (p) Title Insurance. Each Mortgage Loan secured by a first priority
Mortgage is covered by an ALTA lender’s title insurance policy acceptable to an
Agency, issued by a title insurer acceptable to an Agency and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
(subject to the exceptions contained in Section 3.02(j)(i), (ii) and
(iii) above) Countrywide, its successors and assigns as to the first priority
lien of the Mortgage, as applicable. Additionally, such lender’s title insurance
policy affirmatively insures ingress and egress, and against encroachments by or
upon the Mortgaged Property or any interest therein. Purchaser is the sole
insured of such lender’s title insurance policy, and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the Purchase
and Servicing Agreement. No claims have been made under such lender’s title
insurance policy, and RWT Holdings and no prior holder of the related Mortgage,
has done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy;
          (q) No Default. There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and RWT Holdings has not waived any default, breach, violation or
event of acceleration;
          (r) No Mechanics’ Liens. There are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under law could give rise to such lien) affecting the related
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the related Mortgage;

17



--------------------------------------------------------------------------------



 



          (s) Improvements. All improvements which were considered in
determining the Appraised Value of the related Mortgage Property lay wholly
within the boundaries and building restriction lines of the Mortgaged Property,
and no improvements on adjoining properties encroach upon the Mortgaged
Property;
          (t) The Mortgage Loan was originated by Countrywide or by a FNMA
approved or FHLMC approved mortgage banker (which mortgage banker is a mortgagee
approved by HUD), or savings and loan association, a savings bank, a commercial
bank or similar banking institution that is supervised and examined by a federal
or state authority, or by another mortgagee approved by the Secretary of HUD.
          (u) Origination and Collection Practices. The origination and
collection practices used by Countrywide with respect to each Mortgage Note and
Mortgage have been in all respects legal, proper, prudent and customary in the
mortgage origination and servicing business. With respect to escrow deposits and
Escrow Payments, if any, all such payments are in the possession of, or under
the control of, Seller and there exist no deficiencies in connection therewith
for which customary arrangements for repayment thereof have not been made. No
escrow deposits or Escrow Payments or other charges or payments due Countrywide
have been capitalized under any Mortgage or the related Mortgage Note. With
respect to Adjustable Rate Mortgage Loans, all Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state and local law has been properly paid and credited;
          (v) No Condemnation or Damage. The Mortgaged Property is free of
material damage and waste by fire, earthquake or earth movement, windstorm,
flood, tornado, or other casualty and there is no proceeding pending for the
total or partial condemnation thereof;
          (w) Customary and Enforceable Provisions. The Mortgage contains
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof adequate for the realization against the Mortgaged
Property of the benefits of the security provided thereby including (a) in the
case of a Mortgage designated as a deed of trust, by trustee’s sale, and (b)
otherwise by judicial foreclosure. There is no other exemption available to the
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee’s sale or the right to foreclose the Mortgage. The Mortgagor has not
notified RWT Holdings and RWT Holdings has no knowledge of any relief requested
or allowed to the Mortgagor under the Soldiers and Sailors Civil Relief Act of
1940 (now known as the Servicemembers’ Civil Relief Act);
          (x) Collateral. The Mortgage Note is not and has not been secured by
any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
Section 3.02(i) of the Purchase and Servicing Agreement;
          (y) Appraisal. Unless the Mortgage Loan was underwritten pursuant to
one of Countrywide’s streamline documentation programs, the Credit File contains
an appraisal of the related Mortgaged Property signed prior to the approval of
the Mortgage Loan application by an appraiser who meets the minimum requisite
qualifications of an Agency for appraisers, duly appointed by the originator,
that had no interest, direct or indirect in the Mortgaged Property, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan; the appraisal is in a form acceptable to an Agency, with such riders as
are acceptable to such Agency;

18



--------------------------------------------------------------------------------



 



          (z) Trustee for Deed of Trust. In the event the Mortgage constitutes a
deed of trust, a trustee, duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by Purchaser to the
trustee under the deed of trust, except in connection with a trustee’s sale
after default by the Mortgagor;
          (aa) Private Mortgage Insurance. Each Mortgage Loan with an LTV at
origination in excess of 80% is and will be subject to a PMI Policy, which
provides coverage in an amount at least equal to that which would be required by
FNMA. All provisions of such PMI Policy have been and are being complied with,
such policy is in full force and effect, and all premiums due thereunder have
been paid. Any Mortgage subject to any such PMI Policy obligates the Mortgagor
thereunder to maintain such insurance and to pay all premiums and charges in
connection therewith or, in the case of a lender paid mortgage insurance policy,
the premiums and charges are included in the Mortgage Interest Rate for the
Mortgage Loan;
          (bb) Lawfully Occupied. The Mortgaged Property is lawfully occupied
under applicable law. All inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of the Mortgaged Property
and, with respect to the use and occupancy of the same including certificates of
occupancy, have been made or obtained from the appropriate authorities;
          (cc) No Action Resulting in Exclusion of Coverage. No action has been
taken or failed to be taken, no event has occurred and no state of facts exists
or has existed on or prior to the Closing Date (whether or not known to RWT
Holdings on or prior to such date) which has resulted or will result in an
exclusion from, denial of, or defense to coverage under any private mortgage
insurance (including, without limitation, any exclusions, denials or defenses
which would limit or reduce the availability of the timely payment of the full
amount of the loss otherwise due thereunder to the insured) whether arising out
of actions, representations, errors, omissions, negligence, or fraud of RWT
Holdings, the related Mortgagor or any party involved in the application for
such coverage, including the appraisal, plans and specifications and other
exhibits or documents submitted therewith to the insurer under such insurance
policy, or for any other reason under such coverage, but not including the
failure of such insurer to pay by reason of such insurer’s breach of such
insurance policy or such insurer’s financial inability to pay;
          (dd) Assignment of Mortgage. Except for the absence of recording
information, the Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located;
          (ee) Consolidation of Future Advances. Any future advances made to the
Mortgagor prior to the Cut-off Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The
consolidated principal amount does not exceed the original principal amount of
the Mortgage Loan;
          (ff) Form of Mortgage Note and Mortgage. The Mortgage Note and
Mortgage are on forms acceptable to an Agency;
          (gg) Mortgaged Property. The Mortgaged Property is located in the
state indicated on the Mortgage Loan Schedule, and consists of a single parcel
of real property with a detached single family residence erected thereon, or an
individual residential condominium unit, or a 2-4 family dwelling or an
individual residential unit in a planned unit development as defined

19



--------------------------------------------------------------------------------



 



by FNMA, none of which is a mobile home or a manufactured dwelling;
          (hh) Relevant Circumstances. RWT Holdings has no knowledge of any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor of the Mortgagor’s credit standing that can reasonably
be expected to cause the Mortgage Loan to be an unacceptable investment, cause
the Mortgage Loan to become delinquent, or adversely affect the value of the
Mortgage Loan;
          (ii) No Fraud. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of any Person, including without limitation, the Mortgagor, any
appraiser, any builder or developer, or any other party involved in the
origination of the Mortgage Loan;
          (jj) Buydown Provisions. No Mortgage Loan contains a permanent
“buydown” provision. No Adjustable Rate Mortgage Loan contains a temporary
“buydown” provision. With respect to any Fixed Rate Mortgage Loan which contains
a temporary “buydown” provision, the value of such buydown funds does not exceed
6% of the Appraised Value of the Mortgaged Property securing such Mortgage Loan.
The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature;
          (kk) Soldiers’ and Sailors’ Relief Act. The Mortgagor has not notified
RWT Holdings and RWT Holdings has no knowledge of any relief requested or
allowed to the Mortgagor under the Soldiers’ and Sailors’ Civil Relief Act of
1940 (now known as the Servicemembers’ Civil Relief Act);
          (ll) Disclosure Statements. With respect to an Adjustable Rate
Mortgage Loan, the Mortgagor has executed one or more statements to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of an Adjustable Rate Mortgage Loan. Purchaser
shall maintain all such statements in the Credit File;
          (mm) Construction or Rehabilitation of Mortgaged Property. No Mortgage
Loan was made in connection with the construction or rehabilitation of a
Mortgaged Property;
          (nn) Due on Sale. The Mortgage contains an enforceable provision for
the acceleration of the payment of the unpaid principal balance of the Mortgage
Loan in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder;
          (oo) Condominiums and Planned Unit Developments. With respect to each
Mortgage Loan eligible for sale to FNMA or FHLMC, if the Mortgaged Property is a
condominium unit or a planned unit development (other than a de minimis planned
unit development) such condominium or planned unit development project meets the
eligibility requirements for FNMA or FHLMC;
          (pp) Leasehold Estates. Each Mortgage Loan that is secured by a
leasehold interest conforms to the FNMA requirements for mortgage loans secured
by leasehold estates;
          (qq) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the

20



--------------------------------------------------------------------------------



 




Mortgaged Property; and nothing further remains to be done to satisfy in full
all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of said property. And there does not exist on
the related Mortgage Property any hazardous substances, hazardous wastes or
solid wastes, as such terms are defined in the Comprehensive Environmental
Response Compensation and Liability Act, the Resource Conservation and Recovery
Act of 1976, or other federal, state or local environmental legislation;
          (rr) Each Mortgage Loan at the time it was made complied in all
material respects with applicable local, state, and federal laws, including, but
not limited to, all applicable predatory and abusive lending laws;
          (ss) None of the Mortgage Loans are classified as (a) “high cost”
loans under the Home Ownership and Equity Protection Act of 1994, (b) “high
cost,” “threshold,” “predatory”, or “covered”, loans under and in violation of
any other applicable state, federal or local law, or (c) “high cost” or
“covered”, as applicable (as such terms are defined in the then current Standard
and Poor’s LEVELS ® Glossary, which is now Version 5.7 Revised, Appendix E);
          (tt) No Mortgage Loan was originated on or after October 1, 2002 and
prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act;
          (uu) No Mortgage Loan which is secured by property located in the
State of New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
          (vv) No Mortgage Loan which is secured by property located in the
State of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home
Loan Protection Act, which became effective January 1, 2004;
          (ww) No Mortgage Loan which is secured by property located in the
State of Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House
Bill 287, which became effective June 24, 2003;
          (xx) Each Mortgage Loan is a “qualified mortgage” within
Section 860G(a)(3) of the Code;
          (yy) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
          (zz) No Mortgage Loan that is secured by property located in the State
of Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
          (aaa) No Mortgage Loan that is secured by property located in the
State of Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan
Practices Act (I.C. 24-9), which became effective January 1, 2005; and

21



--------------------------------------------------------------------------------



 



          (bbb) No Mortgage Loan contains prepayment penalties that extend
beyond five years after the date of origination.

22



--------------------------------------------------------------------------------



 



III.   Mortgage Loans Purchased under the Mortgage Loan Flow Purchase , Sale and
Servicing Agreement dated as of January 1, 2006 between RWT Holdings, Inc. (“RWT
Holdings”) and GreenPoint Mortgage Funding, Inc. (the “Seller/Servicer”) (the
“GreenPoint-RWT Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GreenPoint-RWT
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true,
complete and correct in all material respects as of the Cut-Off Date and the
information provided to the rating agencies, including the loan level detail, is
true and correct according to the rating agency requirements;
     (ii) The Mortgage creates a first lien on or a first priority ownership
interest in real property securing the related Mortgage Note, free and clear of
all adverse claims, liens and encumbrances having priority over the first lien
of the Mortgage subject only to (1) the lien of nondelinquent current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording which are acceptable to mortgage
lending institutions generally and, with respect to any Mortgage Loan for which
an appraisal was made prior to the Cut-Off Date, either (A) which are referred
to or otherwise considered in the appraisal made for the originator of the
Mortgage Loan, or (B) which do not adversely affect the appraised value of the
Mortgaged Property as set forth in such appraisal, and (C) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. If the
Mortgaged Property includes a leasehold estate, the lease is valid, in full
force and affect, and conforms to the Fannie Mae requirements for leasehold
estates. Any security agreement, chattel mortgage or equivalent document related
to and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable first lien and first priority security
interest on the property described therein;
     (iii) The Mortgage Loan has not been delinquent thirty (30) days or more at
any time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. There are no defaults under the terms of the Mortgage Loan; and
the Seller has not advanced funds, or induced, solicited or knowingly received
any advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan;
     (iv) There are no delinquent taxes which are due and payable, ground rents,
assessments or other outstanding charges affecting the related Mortgaged
Property;
(v) The terms of the Mortgage Note of the related Mortgagor and the Mortgage
have
not been impaired, waived, altered or modified in any respect, except by written
instruments which have been recorded to the extent any such recordation is
required by applicable law or is necessary to protect the interests of the
Purchaser, and which have been approved by the title insurer and the primary
mortgage insurer, as applicable, and copies of which written instruments are
included in the Mortgage File. No other instrument of waiver, alteration or
modification has been executed, and no Mortgagor has been released, in whole or
in part, from the terms thereof

23



--------------------------------------------------------------------------------



 



except in connection with an assumption agreement, which assumption agreement is
part of the Mortgage File and the terms of which are reflected on the Mortgage
Loan Schedule;
     (vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, setoff, counterclaim or defense, including the defense of usury, nor
will the operation of any of the terms of the Mortgage Note and the Mortgage, or
the exercise of any right thereunder, render the Mortgage Note or Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto;
     (vii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and all premiums due thereon have been paid. If the
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency as having special flood hazards under the Flood Disaster
Protection Act of 1973, as amended, such Mortgaged Property is covered by flood
insurance by a generally acceptable insurer in an amount not less than the
requirements of Fannie Mae and Freddie Mac. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and on
     the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;
     (viii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws applicable to the Mortgage Loan have been complied with in all material
respects;
     (ix) The Mortgage has not been satisfied, canceled or subordinated, in
whole or in part, or rescinded, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such satisfaction, release, cancellation,
subordination or rescission;
     (x) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency and other laws of general application affecting the rights of
creditors, and the Seller has taken all action necessary to transfer such rights
of enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties. The proceeds of
the Mortgage Note have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or offsite improvements and as to disbursements of any escrow funds
therefor have been complied with;
     (xi) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note and the Mortgage were not subject to an assignment or pledge, and
the Seller had good and marketable title to and was the sole owner thereof and
had full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;

24



--------------------------------------------------------------------------------



 



     (xii) The Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy of insurance, with all
necessary endorsements, issued by a title insurer qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring (subject to
the exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender’s title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller’s interest therein does not require the consent of or notification to
the insurer and such lender’s title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such lender’s
title insurance policy, and no prior holder of the related Mortgage has done, by
act or omission, anything which would impair the coverage of such lender’s title
insurance policy;
     (xiii) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and, to the Seller’s
knowledge, no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event permitting acceleration; and neither the Seller nor any prior
mortgagee has waived any default, breach, violation or event permitting
acceleration;
     (xiv) To the best of the Seller’s knowledge, there are no mechanics, or
similar liens or claims which have been filed for work, labor or material
affecting the related Mortgaged Property which are or may be liens prior to or
equal to the lien of the related Mortgage;
     (xv) All improvements subject to the Mortgage lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (xii) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (xvi) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller’s underwriting
standards attached here as Exhibit G. The Mortgage Notes and Mortgages are on
forms acceptable to Fannie Mae or Freddie Mac;
     (xvii) The Mortgage Loan contains the usual and enforceable provisions of
the originator at the time of origination for the acceleration of the payment of
the unpaid principal amount if the related Mortgaged Property is sold without
the prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 40 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain “graduated payment” features;
     (xviii) The Mortgaged Property at origination of the Mortgage Loan was and,
to the Seller’s knowledge, currently is free of damage and waste and at
origination of the Mortgage Loan there was, and, to the Seller’s knowledge,
there currently is, no proceeding pending for the total or partial condemnation
thereof;

25



--------------------------------------------------------------------------------



 



     (xix) The related Mortgage contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (2) otherwise by judicial foreclosure;
     (xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustees sale or attempted sale after default
by the Mortgagor;
     (xxi) If required by the applicable processing style, the Mortgage File
contains an appraisal of the related Mortgaged Property made and signed prior to
the final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder, that is acceptable to Fannie Mae or Freddie Mac and approved by the
Seller. The appraisal, if applicable, is in a form generally acceptable to
Fannie Mae or Freddie Mac;
     (xxii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in substantial compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (B) (1) organized under the laws
of such state, or (2) qualified to do business in such state, or (3) federal
savings and loan associations, national banks, a Federal Home Loan Bank or the
Federal Reserve Bank, or (4) not doing business in such state;
     (xxiii) To the best of the Seller’s knowledge, there does not exist any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor’s credit standing that could reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, to cause the Mortgage Loan to become delinquent,
or to materially adversely affect the value or marketability of the Mortgage
Loan;
     (xxiv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling;
     (xxv) The ratio of the original outstanding principal amount of the
Mortgage Loan to the lesser of the appraised value (or stated value if an
appraisal was not a requirement of the applicable processing style) of the
Mortgaged Property at origination or the purchase price of the Mortgaged
Property securing each Mortgage Loan (the “Loan-to-Value Ratio”) is not in
excess of 95.00%. The original Loan-to-Value Ratio of each Mortgage Loan either
was not more than 95.00% or the excess over 80.00% is insured as to payment
defaults by a Primary Mortgage Insurance Policy issued by a primary mortgage
insurer acceptable to Fannie Mae or Freddie Mac;

26



--------------------------------------------------------------------------------



 



     (xxvi) The Seller is either, and each Mortgage Loan was originated by, a
savings and loan association, savings bank, commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or State authority, or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Section 203 and 211 of the National
Housing Act;
     (xxvii) The origination, collection and servicing practices with respect to
each Mortgage Note and Mortgage have been legal in all material respects. With
respect to escrow deposits and payments that the Seller collects, all such
payments are in the possession of, or under the control of, the Seller, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. No escrow deposits or
other charges or payments due under the Mortgage Note have been capitalized
under any Mortgage or the related Mortgage Note;
     (xxviii) No fraud or misrepresentation of a material fact with respect to
the origination of a Mortgage Loan has taken place on the part of the Seller;
     (xxix) No Mortgage Loan contains a provision whereby the related Mortgagor
can convert the related Mortgage Loan to a fixed rate instrument;
     (xxx) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act, which became effective
October 1, 2002;
     (xxxi) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (xxxii) None of the mortgage loans are High Cost as defined by the
applicable local, state and federal predatory and abusive lending laws and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 5.7, Appendix E);
     (xxxiii) No Mortgage Loan which is secured by property located in the State
of New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (xxxiv) No Mortgage Loan which is secured by property located in the State
of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (xxxv) No Mortgage Loan which is secured by property located in the State
of Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill
287, which became effective June 24, 2003;
     (xxxvi) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;

27



--------------------------------------------------------------------------------



 



     (xxxvii) No Mortgage Loan that is secured by property located in the State
of Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (xxxviii) No Mortgage Loan that is secured by property located in the State
of Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan
Practices Act (I.C. 24-9), which became effective January 1, 2005;
     (xxxix) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies; and
     (xl) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination.

28



--------------------------------------------------------------------------------



 



IV.   Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of
May 1, 2006 by and between Redwood Mortgage Funding, Inc. (“RMF”) and New
Century Mortgage Corporation (“New Century”), and an Assignment dated July 25,
2006, among RMF, New Century and RWT Holdings (the “New Century-RWT Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the New Century-RWT
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects the information provided to
the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; the Company
has not advanced funds, or induced, solicited or knowingly received any advance
of funds from a party other than the owner of the Mortgaged Property subject to
the Mortgage, directly or indirectly, for the payment of any amount required by
the Mortgage Loan; no payment with respect to each Mortgage Loan has been
delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by a Qualified Insurer against loss by fire,
hazards of extended coverage and

29



--------------------------------------------------------------------------------



 



such other hazards in an amount representing coverage not less than the lesser
of (i) the maximum insurable value of the improvements securing such Mortgage
Loans, and (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan, and (b) an amount such that the proceeds thereof shall be
sufficient to prevent the Mortgagor and/or the mortgagee from becoming a
co-insurer. All such standard hazard policies are in full force and effect and
on the date of origination contained a standard mortgagee clause naming the
Company and its successors in interest and assigns as loss payee and such clause
is still in effect and all premiums due thereon have been paid. If required by
the Flood Disaster Protection Act of 1973, as amended, the Mortgage Loan is
covered by a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration in an amount not less than
the amount required by the Flood Disaster Protection Act of 1973, as amended.
Such policy was issued by a Qualified Insurer. The Mortgage obligates the
Mortgagor there under to maintain all such insurance at the Mortgagor’s cost and
expense, and upon the Mortgagor’s failure to do so, authorizes the holder of the
Mortgage to maintain such insurance at the Mortgagor’s cost and expense and to
seek reimbursement therefore from the Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. The Company has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has the Company waived any default resulting
from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and the
Company has taken all action necessary to transfer such rights of enforceability

30



--------------------------------------------------------------------------------



 



to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. No fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to a Mortgage
Loan has taken place on the part of the Company or the Mortgagor, or, on the
part of any other party involved in the origination of the Mortgage Loan. The
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder (excepting therefrom HELOCs), and any
and all requirements as to completion of any on-site or off-site improvements
and as to disbursements of any escrow funds therefore have been complied with.
All costs, fees and expenses incurred in making or closing the Mortgage Loan and
the recording of the Mortgage were paid or are in the process of being paid, and
the Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage;
     (l) The Company is the sole owner of record and holder of the Mortgage Loan
and the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to this Agreement and following the sale of the Mortgage
Loan, the Purchaser will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in this Agreement. Either the Mortgagor is a natural
person or the Mortgagor is an inter-vivos trust acceptable to Fannie Mae;
     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a Qualified Insurer qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
(subject to the exceptions contained in (j)(1), (2) and (3) above) the Company,
its successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Additionally, such policy
affirmatively insures ingress and egress to and from the Mortgaged Property.
Where required by applicable state law or regulation, the Mortgagor has been
given the opportunity to choose the carrier of the required mortgage title
insurance. The Company, its successors and assigns, are the sole insured of such
lender’s title insurance policy, such title insurance policy has been duly and
validly endorsed to the Purchaser or the assignment to the Purchaser of the
Company’s interest therein does not require the consent of or notification to
the insurer and such lender’s title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by this Agreement and the related Purchase Price and Terms Letter.
No claims have been made under such lender’s title insurance policy, and no
prior holder of the related Mortgage, including the Company, has done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation

31



--------------------------------------------------------------------------------



 



or event permitting acceleration; and neither the Company nor any prior
mortgagee has waived any default, breach, violation or event permitting
acceleration;
     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and the
Company has no notice of any rights outstanding that under law could give rise
to such liens) affecting the related Mortgaged Property which are or may be
liens prior to or equal to the lien of the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Originator. The Mortgage
Loan complies with all the terms, conditions and requirements of the
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;
     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. The Company has no notice of any such condemnation proceedings
scheduled to commence at a future date;
     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. To the best of the Company’s knowledge, following the date
of origination of the Mortgage Loan, the Mortgaged Property has not been subject
to any bankruptcy proceeding or foreclosure proceeding and the Mortgagor has not
filed for protection under applicable bankruptcy laws. There is no homestead or
other exemption or right available to the Mortgagor or any other person which
would interfere with the right to sell the Mortgaged Property at a trustee’s
sale or the right to foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac

32



--------------------------------------------------------------------------------



 



and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and the Company has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
     (bb) Each Mortgage Loans has an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
be insured as to payment defaults by a Primary Mortgage Insurance Policy issued
by a Qualified Insurer. All provisions of such Primary Mortgage Insurance Policy
have been and are being complied with, such policy is in full force and effect,
and all premiums due thereunder have been paid. No action, inaction, or event
has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain the Primary Mortgage Insurance Policy and to pay all premiums and
charges in connection therewith. The mortgage interest rate for the Mortgage
Loan as set forth on the related Mortgage Loan Schedule is net of any such
insurance premium;
     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family

33



--------------------------------------------------------------------------------



 



residence erected thereon, or a townhouse, or a two-to four-family dwelling, or
an individual condominium unit in a condominium project, or an individual unit
in a planned unit development or a de minimis planned unit development,
provided, however, that no residence or dwelling is a single parcel of real
property with a cooperative housing corporation erected thereon or a mobile
home. As of the date of origination, no portion of the Mortgaged Property was
used for commercial purposes, and since the date or origination no portion of
the Mortgaged Property has been used for commercial purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
     (gg) A Mortgage Loan may be subject to a Prepayment Penalty as identified
on the Mortgage Loan Schedule, except that no Mortgage Loan contains any
Prepayment Penalty that extends beyond five years after the date of origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;
     (kk) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by the Company on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (oo) Each Mortgage Loan that is secured by a leasheld interest conforms to
the Fannie Mae requirements for mortgage loans secured by leasehold estates;

34



--------------------------------------------------------------------------------



 



     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
     (rr) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3) of the Code if transferred to a REMIC on its startup date
in exchange for the regular or residual interests of the REMIC;
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of this Agreement. With respect to each Mortgage Loan, the Company
is in possession of a complete Mortgage File and Servicing File except for such
documents as have been delivered to the Purchaser or its designee;
     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as of the Closing Date is inaccurate or misleading in any
material respect;
     (uu) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation, that imposes an obligation upon the mortgagee to
remediate such hazardous substances; provided, that commonly used household
items shall not constitute “hazardous substances” for purposes of this
subsection;
     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. With respect to a first lien Mortgage
Loan, the lien of the Mortgage securing the consolidated principal amount is
expressly insured as having first lien priority by a title insurance policy, an
endorsement to the policy insuring the mortgagee’s consolidated interest or by
other title evidence acceptable to Fannie Mae and Freddie Mac. The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan;
     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (bbb) No Mortgage Loan is a Balloon Mortgage Loan;
     (ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
     (ddd) With respect to each MERS Mortgage Loan, the Company has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS;
     (eee) None of the Mortgaged Properties are manufactured housing;

35



--------------------------------------------------------------------------------



 



     (fff) With respect to each Mortgage Loan, the Company has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations;
     (ggg) The Originator has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Originator has established
an anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by the said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws;
     (hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (iii) No Mortgage Loan is “high cost” as defined by any applicable federal,
state, or local predatory or abusive lending law. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
     (jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 that is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
and
     (kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Jersey Home Ownership Act, which became effective November 27, 2003.

36



--------------------------------------------------------------------------------



 



V.   Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of
June 1, 2006 by and between Redwood Mortgage Funding Inc. (“RMF”) and Provident
Funding Associates, LLP (“Provident”), and an Assignment dated July 25, 2006,
among RMF, Provident and RWT Holdings (together, the “Provident-RWT Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Provident-RWT
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects and the information provided
to the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; the Company
has not advanced funds, or induced, solicited or knowingly received any advance
of funds from a party other than the owner of the Mortgaged Property subject to
the Mortgage, directly or indirectly, for the payment of any amount required by
the Mortgage Loan; no payment with respect to each Mortgage Loan has been
delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie

 



--------------------------------------------------------------------------------



 



Mac Guides, in an amount representing coverage not less than the lesser of
(i) the maximum insurable value of the improvements securing such Mortgage
Loans, and (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan, and (b) an amount such that the proceeds thereof shall be
sufficient to prevent the Mortgagor and/or the mortgagee from becoming a
co-insurer. All such standard hazard policies are in full force and effect and
on the date of origination contained a standard mortgagee clause naming the
Company and its successors in interest and assigns as loss payee and such clause
is still in effect and all premiums due thereon have been paid. If required by
the Flood Disaster Protection Act of 1973, as amended, the Mortgage Loan is
covered by a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration which policy conforms to
Fannie Mae and Freddie Mac requirements, in an amount not less than the amount
required by the Flood Disaster Protection Act of 1973, as amended. Such policy
was issued by an insurer acceptable under Fannie Mae or Freddie Mac guidelines.
The Mortgage obligates the Mortgagor thereunder to maintain all such insurance
at the Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. The Company has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has the Company waived any default resulting
from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and the
Company has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the

2



--------------------------------------------------------------------------------



 



Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. No fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to a Mortgage
Loan has taken place on the part of the Company or the Mortgagor, or, on the
part of any other party involved in the origination of the Mortgage Loan. The
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid or are in the process of being paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;
     (l) The Company is the sole owner of record and holder of the Mortgage Loan
and the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to this Agreement and following the sale of the Mortgage
Loan, the Purchaser will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in this Agreement. Either the Mortgagor is a natural
person or the Mortgagor is an inter-vivos trust acceptable to Fannie Mae;
     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Company, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Company’s interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by this Agreement
and the related Purchase Price and Terms Letter. No claims have been made under
such lender’s title insurance policy, and no prior holder of the related
Mortgage, including the Company, has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither the Company nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to

3



--------------------------------------------------------------------------------



 



such liens) affecting the related Mortgaged Property which are or may be liens
prior to or equal to the lien of the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Company. The Mortgage
Loan complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;
     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. Following the date of origination of the Mortgage Loan,
the Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the

4



--------------------------------------------------------------------------------



 



regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated. The appraisal is in a form acceptable to Fannie Mae or
Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and the Company has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
     (bb) The Mortgage Loans have an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
have mortgage insurance in accordance with the terms of the Fannie Mae Guides
and will be insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. No action,
inaction, or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. The mortgage interest rate for the
Mortgage Loan as set forth on the related Mortgage Loan Schedule is net of any
such insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy;

5



--------------------------------------------------------------------------------



 



     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
     (gg) The Mortgage Loans may be subject to a Prepayment Penalty as
identified on the Mortgage Loan Schedule, except that no Mortgage Loan contains
any Prepayment Penalty that extends beyond five years after the date of
origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;
     (kk) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by the Company on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss

6



--------------------------------------------------------------------------------



 



otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of the Company, or for
any other reason under such coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (oo) No Mortgaged Property is subject to a ground lease;
     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
     (rr) Each Mortgage Loan constitutes a qualified mortgage under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of this Agreement. With respect to each Mortgage Loan, the Company
is in possession of a complete Mortgage File and Servicing File except for such
documents as have been delivered to the Purchaser or its designee;
     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as of the Closing Date is or will be inaccurate or misleading
in any material respect;
     (uu) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;
     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage

7



--------------------------------------------------------------------------------



 



securing the consolidated principal amount is expressly insured as having first
lien priority by a title insurance policy, an endorsement to the policy insuring
the mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;
     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (bbb) No Mortgage Loan is a Balloon Mortgage Loan;
     (ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
     (ddd) With respect to each MERS Mortgage Loan, the Company has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS;
     (eee) None of the Mortgaged Properties are manufactured housing;
     (fff) With respect to each Mortgage Loan, the Company has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations;
     (ggg) The Company has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;
     (hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (iii) No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable.
No Mortgage Loan is in violation of any applicable federal, state, or local
predatory or abusive lending law. Any breach of this representation shall be
deemed to materially and adversely affect the value of the Mortgage Loan and
shall require a repurchase of the affected Mortgage Loan;
     (jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
and
     (kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Jersey Home Ownership Act, which became effective November 27, 2003.

8